Name: Commission Regulation (EC) No 955/2003 of 2 June 2003 correcting the Dutch, English and Spanish versions of Regulation (EC) No 449/2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0955Commission Regulation (EC) No 955/2003 of 2 June 2003 correcting the Dutch, English and Spanish versions of Regulation (EC) No 449/2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables Official Journal L 135 , 03/06/2003 P. 0014 - 0014Commission Regulation (EC) No 955/2003of 2 June 2003correcting the Dutch, English and Spanish versions of Regulation (EC) No 449/2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Articles 6 and 25 thereof,Whereas:(1) The Member States and the Commission noted an error in the Dutch, English and Spanish versions of the text of Article 20(5) of Commission Regulation (EC) No 449/2001(3), as last amended by Regulation (EC) No 1426/2002(4), following the publication of the latter Regulation.(2) Accordingly, in order to avoid any incorrect interpretations and to ensure the correct application of the measures provided for in Regulation (EC) No 449/2001, that error should be corrected.(3) As this correction does not have any disadvantageous or discriminatory consequences for some producers in favour of others, it may be made applicable from the date of entry into force of Regulation (EC) No 1426/2002.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The introductory phrase of the first subparagraph of Article 20(5) of Regulation (EC) No 449/2001, in the version as amended by Regulation (EC) No 1426/2002, is replaced by the following:"In the case of tomatoes, if the area checks referred to in Article 18(1)(i) and (v) show a discrepancy between the area declared and that actually determined, at the level of the total area checked, the aid payable to the producer organisation shall be reduced, unless the difference is clearly due to error:".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply as from 6 August 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 206, 3.8.2002, p. 4.